                                 Case 2:19-cv-00905-GMN-BNW Document 11 Filed 09/17/19 Page 1 of 2



                       1        Z. KATHRYN BRANSON, ESQ., Bar # 11540
                                LITTLER MENDELSON, P.C.
                       2        3960 Howard Hughes Parkway
                                Suite 300
                       3        Las Vegas, NV 89169-5937
                                Telephone:   702.862.8800
                       4        Fax No.:     702.862.8811
                                Email: kbranson@littler.com
                       5
                                Attorneys for Defendant
                       6        WALMART INC.

                       7

                       8                                      UNITED STATES DISTRICT COURT
                       9                                            DISTRICT OF NEVADA
                    10

                    11         ESTRELLITA FRAN POWELL-
                               DEMISON,
                    12                                                          Case No. 2:19-cv-00905-GMN-BNW
                                                 Plaintiff,
                    13                                                         STIPULATION FOR EXTENSION OF
                               vs.                                             TIME FOR DEFENDANT TO FILE
                    14                                                         RESPONSIVE PLEADING
                               WALMART STORES, INC. d/b/a
                    15         WALMART, DOES I though X, inclusive,            (FIRST REQUEST)
                               and ROE CORPORATIONS I through X,
                    16         inclusive,

                    17                           Defendant.

                    18

                    19                Pursuant to LR 6-1 and LR II 7-1, Plaintiff, ESTRELLITA FRAN POWELL-DEMISON and

                    20         Defendant WALMART INC., wrongfully named herein as Walmart Stores, Inc. d/b/a Walmart, by

                    21         and through their respective attorneys of record, hereby stipulate and agree that Defendant has thirty

                    22         (30) days to file its responsive pleading to Plaintiff’s Complaint (ECF No. 1), which Complaint was

                    23         filed on May 28, 2019 and served on August 29, 2019. The parties make this request due to

                    24         Defendant’s counsel’s recent retention and need for additional time to investigate the allegations in

                    25         the Complaint in order to respond.

                    26                If the requested extension is granted, Defendant will file its response to Plaintiff’s Complaint

                    27         on October 21, 2019.

                    28                This is the first request for an extension of time to file a responsive pleading made by the
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                 Case 2:19-cv-00905-GMN-BNW Document 11 Filed 09/17/19 Page 2 of 2



                       1       parties and the parties make this request in good faith and not for the purpose of delay.

                       2                IT IS SO STIPULATED.

                       3
                                Dated: September 17, 2019                            Dated: September 17, 2019
                       4
                                Respectfully submitted,                              Respectfully submitted,
                       5

                       6
                                /s/ Kristina S. Holman, Esq.                         /s/ Z. Kathryn Branson, Esq.
                       7        KRISTINA S. HOLMAN                                   Z. KATHRYN BRANSON, ESQ.
                                HOLMAN LAW OFFICE                                    LITTLER MENDELSON, P.C.
                       8
                                Attorney for Plaintiff                               Attorneys for Defendant
                       9
                                ESTRELLITA FRAN POWELL-DEMISON                       WALMART INC.
                    10

                    11

                    12                                                       IT IS SO ORDERED.

                    13                                                       Dated this ____ day of ____________, 2019.
                    14
                                                                           IT IS SO ORDERED
                    15                                                      _____________________________________
                                                                            UNITED
                                                                           DATED:      STATES
                                                                                  September       DISTRICT COURT JUDGE
                                                                                            18, 2019
                               4814-7452-2534.1 080000.4020
                    16

                    17
                                                                           __________________________________________________
                    18                                                     BRENDA WEKSLER
                                                                           UNITED STATES MAGISTRATE JUDGE
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
